Citation Nr: 1107405	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  09-25 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether the appellant is entitled to an apportionment of the 
Veteran's service-connected compensation benefits.


REPRESENTATION

Veteran represented by :  Military Order of the Purple Heart of 
the U.S.A.


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel



INTRODUCTION

The Veteran served on active duty from February 1972 to March 
1980.  The appellant in the present appeal is his estranged 
spouse, who is legally separated from, although still married to 
the Veteran.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2008 decision by the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the appellant's claim of entitlement 
to an apportionment of the Veteran's service-connected 
compensation benefits.  

For the reasons that will be discussed below, the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify the appellant and the Veteran if 
any further action is required on her/ his part.


REMAND

A claim for an apportionment of a veteran's benefits is a 
"contested claim."  "Simultaneously contested claim" refers to 
the situation in which the allowance of one claim results in the 
disallowance of another claim involving the same benefit or the 
allowance of one claim results in the payment of a lesser benefit 
to another claimant.  38 C.F.R. § 20.3(p) (2010).  Under 38 
C.F.R. § 19.100 (2010), all interested parties will be 
specifically notified of the action taken by the agency of 
original jurisdiction in a simultaneously contested claim and of 
the right and time limit for initiating an appeal, as well as 
hearing and representation rights.  Under 38 C.F.R. § 19.101 
(2010), upon the filing of a notice of disagreement in a 
simultaneously contested claim, all interested parties will be 
furnished with a copy of the statement of the case.

Under 38 C.F.R. § 19.102 (2010), when a substantive appeal is 
filed in a simultaneously contested claim, the content of the 
substantive appeal will be furnished to the other contesting 
parties to the extent that it contains information which could 
directly affect the payment or potential payment of the benefit 
which is the subject of the contested claim.

The Board's review of the record reflects that there has been 
inadequate compliance on the part of the RO with the applicable 
contested claims procedures.  A statement of the case was issued 
to the appellant in April 2009.  A copy was provided to both the 
appellant and the Veteran.  In the cover letter to the Veteran, 
he was advised that no action was required on his part unless an 
appeal was filed, at which point he would be informed of the 
appeal and given an opportunity to respond.  Subsequently, in May 
2009, the appellant's substantive appeal was received by the RO.  
The content of the appellant's appeal alleges that that the 
Veteran had access to more money than he officially reported and 
that he lives more than 15 days out of every month with a Ms. 
M.D. at her address in Pennsylvania.

In July 2009, the Veteran's representative, Military Order of The 
Purple Heart, submitted a VA 646 Form with a checkmark on the box 
stating "I rest the appeal on the answer to the statement of the 
case and the hearing on appeal (if conducted), and I have no 
further argument."  However, there is no prior or subsequent 
correspondence or report of contact between the Veteran and VA 
indicating that the Veteran had, in fact, been informed of the 
content of appellant's appeal.  Furthermore, there is no 
clarifying statement appearing in the July 2009 VA 646 Form or 
any other subsequent correspondence from which the Board may 
ascertain that the Veteran was duly informed of the content of 
the appellant's appeal.

At a September 2009 RO hearing before the undersigned traveling 
Veteran's Law Judge, the appellant submitted a revised VA Form 2-
5655 Financial Status Report, itemizing her monthly expenses, as 
well as a copy of an undated handwritten letter, allegedly from 
the Veteran to one of their sons, requesting him to pass along 
$90.00 to the appellant "which is her part of the VA 
(benefits)."  The appellant is evidently alleging that this 
letter represents tacit acknowledgement by the Veteran that his 
estranged spouse is equitably entitled to a share of his VA 
benefits.  The appellant also contends in her oral hearing 
testimony that the Veteran has been duplicitous in his July 2007 
declaration of his monthly income and expenses, alleging that he 
lives with his girlfriend, Ms. M.D., most days of the month 
without having to pay rent or living expenses.  She further 
alleges that Ms. M.D. possesses considerable financial resources 
and assets, and that the Veteran may have access to Ms. M.D.'s 
funds.  In this regard, the appellant supports this allegation by 
submitting a copy of an October 2008 deed recorded in 
Pennsylvania from the Veteran's alleged live-in girlfriend, Ms. 
M.D., which conveys her interest in 10 acres of real property to 
a coal company in consideration of a sum of $100,000.  The deed 
apparently includes the Veteran's signature, as witness to the 
transaction.

The aforementioned contentions contained in the appellant's 
substantive appeal and the evidence relating to these contentions 
that was subsequently submitted at the September 2009 hearing are 
relevant to the matter on appeal and are specific to the Veteran 
regarding his actions and his financial status.  It is not 
evident on review of the claims file, however, that the Veteran 
has had adequate opportunity to consider the appellant's 
contentions and supportive evidence in order to present an 
informed response or countering contentions.  Such must be done 
prior to appellate review.  See 38 C.F.R. § 19.102.

In view of the foregoing discussion, the Board concludes that the 
case must be remanded to ensure that the contested claims 
procedures have been followed.  Accordingly, to ensure full 
compliance with due process requirements set forth in the 
regulations cited above, the case is REMANDED to the RO, via the 
AMC, for the following development:

1.  The RO/AMC should review the 
claims file and ensure that all 
contested claims procedures have 
been followed.  The RO/AMC should 
furnish the Veteran with notice of 
the content of the appellant's May 
2009 substantive appeal, as well as 
the evidence described above, which 
she submitted in support of her 
apportionment claim.  The RO/AMC 
should allow the Veteran an 
opportunity to respond.

2.  The RO/AMC should specifically 
state in the record whether the 
Veteran is being or has been paid 
benefits for the appellant and, if 
so, the amount(s) and date(s) from 
which each amount was paid to him.

3.  After the development requested 
above has been completed to the 
extent possible and any other 
development which is deemed 
appropriate, the RO/AMC should 
again review the record.  If the 
benefit sought on appeal remains 
denied, the appellant, along with 
the Veteran and his representative, 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond.

The appellant and the Veteran have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

